United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1180
Issued: August 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 17, 2013 appellant filed a timely appeal from a January 25, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has established prostate cancer due to employment factors.
FACTUAL HISTORY
On August 20, 2012 appellant, then a 59-year-old rubber injection molding machine
operator, filed an occupational disease claim, alleging that he developed prostate cancer from
working around toxic fumes from rubber. He became aware of his condition and realized it was
causally related to his employment on February 1, 2010. Appellant did not stop work and retired

1

5 U.S.C. §§ 8101-8193.

on May 1, 2009. The employing establishment challenged the claim noting that there was a lack
of supporting medical evidence.
Submitted with the claim were employing establishment industrial hygiene reports dated
May 1 and August 5, 2009 which assessed the health hazard of rubber products employees
exposure to carbon black, metals, polynuclear aromatic hydrocarbons, hexamethylene diisocyanate and organic vapors. The report concluded that all contaminants measured in the
survey were within present Occupational Safety Health Administration compliance standards.
Appellant submitted a January 11, 2010 report from Dr. Bryan D. Bowen, a family
practitioner, who treated appellant for prostate cancer. Dr. Bowen noted findings upon
examination of elevated blood pressure and hypertension, normal chest and lung examination,
nontender abdomen and normal peripheral vascular system. He diagnosed neoplastic malignant
prostate. Also submitted was a report from Dr. Jason Pickelman, a Board-certified urologist,
dated February 1, 2010 who treated appellant in follow-up after a lymph node dissection.
Dr. Pickelman noted an essentially normal physical examination. He advised that appellant was
postrobotic laparoscopic bilateral pelvic lymph node dissection which was negative for prostate
cancer. Dr. Pickelman noted an inflammatory response in the nodes which could represent early
lymphoma and recommended radiotherapy. On June 18, 2010 he noted appellant’s prostate
specific antigen result was elevated and abnormal. An August 8, 2011 prostate specific antigen
study indicated a malignant prostate.
On August 30, 2012 OWCP advised appellant of the type of evidence needed to establish
his claim. It particularly requested that he submit a physician’s reasoned opinion addressing the
relationship of his claimed condition and specific work factors. This letter was sent to
appellant’s address of record.
In a decision dated January 25, 2013, OWCP denied appellant’s claim for compensation
on the grounds that the medical evidence did not establish that a medical condition was
diagnosed in connection with the claimed work factors.2
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims an injury in the performance of
duty, he or she must submit sufficient evidence to establish that he or she experienced a specific
event, incident or exposure occurring at the time, place and in the manner alleged. Appellant
must also establish that such event, incident or exposure caused an injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
2

Appellant subsequently requested reconsideration and an oral hearing. The record contains a February 19, 2013
OWCP decision that denied his request for reconsideration without conducting a merit review and a March 28, 2013
decision that denied his request for an oral hearing. Appellant did not appeal these decisions.
3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

2

presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
It is not disputed that appellant worked as a rubber injection molding machine operator
and was exposed to rubber products and associated substances while performing his work duties.
It is also not disputed that he has been diagnosed with prostate cancer. However, appellant has
not submitted sufficient medical evidence to establish that his claimed conditions are causally
related to specific employment factors or conditions.
Appellant submitted a January 11, 2010 report from Dr. Bowen who treated appellant for
prostate cancer. He noted an essentially normal physical examination and diagnosed neoplastic
malignant prostate. This report is insufficient to establish the claim as the physician did not
provide a history of workplace exposures5 or specifically address whether appellant’s
employment had caused or aggravated a diagnosed medical condition.6
Also submitted was a February 1, 2010 report from Dr. Pickelman who noted that
appellant was postrobotic laparoscopic bilateral pelvic lymph node dissection which was
negative for prostate cancer. Similarly, on June 18, 2010 Dr. Pickelman noted appellant’s
prostate specific antigen result was abnormally elevated. He did not provide a history of any
employment exposure or specifically address whether appellant’s employment had caused or
aggravated a diagnosed medical condition. Therefore, these reports are insufficient to establish
the claim. An August 8, 2011 prostate specific antigen study indicated a malignant prostate but
did not contain a physician’s opinion addressing whether employment exposures caused or
contributed to the prostate malignancy.
The Board finds that the medical evidence does not establish that appellant developed
prostate cancer as a result of his employment. An award of compensation may not be based on
4

Solomon Polen, 51 ECAB 341 (2000).

5

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
6

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

3

surmise, conjecture or speculation. Neither the fact that appellant’s condition became apparent
during a period of employment nor the belief that his condition was caused, precipitated or
aggravated by his employment is sufficient to establish causal relationship.7 Causal relationships
must be established by rationalized medical opinion evidence. As noted, the medical evidence is
insufficient to establish appellant’s claim. Consequently, OWCP therefore properly found that
he did not meet his burden of proof in establishing his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions was causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the January 25, 2013 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: August 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

